Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the letters in Figs. 5, 6, 13, 16 are too small and illegible (please refer to 37 CFR 1.84(p)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities: “.” is missing at its end.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 13, 14, 16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20100017114A1 to Tehan et al. (hereinafter, Tehan). 
Regarding claim 1, Tehan discloses: 
a flight route display method {Tehan: paragraph [0006]; i.e., displaying a graphical representation of the recommended flight path},
acquiring a flight range of an unmanned aerial vehicle {Tehan: paragraph [0003]; i.e., ground control station determine whether the flight path exceeds fuel and battery limits of UAV (acquiring a flight range)},
calculating, based on a flight direction index relative to a flight route of the unmanned aerial vehicle, an optimal flight route within the flight range, wherein the flight direction index integrates a plurality of generation reference items {Tehan: paragraph [0006]; i.e., determining a recommended flight path (calculating optimal flight route) based on a plurality of data inputs (generation reference items)(it is implied that the flight route is calculated within the flight range, and that the flight direction index is implied as a variable (for example, flight cost) in the calculation, which is related to the plurality of data inputs.)}, 
displaying the optimal flight route within the flight range of the unmanned aerial vehicle {Tehan: paragraph [0006]; i.e., displaying a graphical representation of the recommended flight path (the optimal flight route)}.
Regarding claim 2, which depends from claim 1, Tehan further discloses:
acquiring at least one generation reference item for the flight route of the unmanned aerial vehicle; and calculating, based on the at least one generation reference item and the flight direction index for the flight route of the unmanned aerial vehicle, the optimal flight route {Tehan: paragraph [0006]; i.e., based on a plurality of data inputs (acquiring at least one generation reference item)}.
Regarding claim 4, which depends from claim 2, Tehan further discloses:
acquiring at least one generation reference item for the flight route of the unmanned aerial vehicle further comprises: acquiring the at least one generation reference item by selecting at least one of the plurality of generation reference items displayed on the display unit {Tehan: paragraph [0026]; i.e., GIS Processor 103 displays a graphical representation of 
Regarding claim 5, which depends from claim 1, Tehan further discloses:
displaying a flight direction within the flight range of the unmanned aerial vehicle {Tehan: paragraph [0006]; i.e., displaying a graphical representation of the recommended flight path (flight route display) based on the plurality of data inputs (displaying flight direction is implied)}.
Regarding claim 6, which depends from claim 1, Tehan further discloses:
displaying a flight start point and a flight end point within the flight range of the unmanned aerial vehicle {Tehan: paragraph [0006]; i.e., (1) determining a recommended flight path based on a plurality of data inputs including a start point and an end point; and (2) displaying a graphical representation of the recommended flight path based on the plurality of data inputs (displaying starting point and end point is implied)}.
Regarding claim 7, which depends from to claim 6, Tehan further discloses:
instructing the unmanned aerial vehicle to move to the flight start point and move along the flight route according to a selection of the flight start point {Tehan: abstract; i.e., methods and systems for planning and executing the flight path of an unmanned aerial vehicle are disclosed (planning and executing flight path implies instructing the unmanned aerial vehicle to move to the flight start point and move along the flight route according to a selection of the flight start point)}.
Regarding claim 8, which depends from claim 7, Tehan further discloses: 
instructing the unmanned aerial vehicle to take a photograph during flight along the flight route {Tehan: paragraph [0008]; i.e., the flight path requirements includes points of interest, the UAV may monitor selected points of interest with cameras}.
Regarding claim 13, Tehan discloses:
a mobile platform {Tehan: abstract; i.e., systems for planning, managing, and executing the flight path of an unmanned aerial vehicle are disclosed},
a first acquisition unit configured to acquire a flight range of an unmanned aerial vehicle {Tehan: paragraph [0003]}, 
a calculation unit configured to calculate, based on a flight direction index for the flight route of the unmanned aerial vehicle within the flight range, an optimal flight route within the flight range, wherein the flight direction index integrates a plurality of generation reference items; and a control unit configured to display, on a display unit, the optimal flight route within the flight range of the unmanned aerial vehicle {Tehan: paragraph [0006]}.
It is implied that the systems of Tehan include the first acquisition unit, the calculation unit, the control unit and the display unit. 
Regarding claim 14, which depends from 13, Tehan further discloses:
a second acquisition unit configured to acquire at least one generation reference item of the flight route of the unmanned aerial vehicle, wherein the calculation unit calculates, based on the at least one generation reference item and the flight direction index for the flight route of the unmanned aerial vehicle, the optimal flight route {Tehan: paragraph [0006]}.
Regarding claim 16, which depends from claim 14, Tehan further discloses:
the second acquisition unit acquires the at least one generation reference item by selecting at least one of the plurality of generation reference items displayed on the display unit {Tehan: paragraph [0026]}.
Regarding claim 20, which depends from claim 13, Tehan further discloses:
the mobile platform is an operation terminal which is connected to the display unit and which remotely controls the unmanned aerial vehicle, or is a communication terminal which is connected to an operation terminal {Tehan: paragraph [0024]; i.e., UAV ground control station 101 includes user input device 102 (operation terminal), a display output 112 for displaying information to the UAV operator, more computer terminal screens (communication terminal)}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 9, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tehan in view of US 20150106001 A1 to Lee et al. (hereinafter, Lee).
Regarding claim 3, which depends from claim 2, Lee teaches:
the at least one generation reference item includes one or more of. an instruction to instruct the flight distance of the unmanned aerial vehicle to be the shortest within the flight range; an instruction to instruct the flight time of the unmanned aerial vehicle to be the shortest within the flight range; and an instruction instruct the power consumption of a battery to be the lowest when the unmanned aerial vehicle flies within the flight range {Lee: paragraphs [0006], [0029], [0032]; i.e., a vehicle 101, e.g., an aircraft, includes a vehicle computer 105; the computer 105 generates routes for the vehicle 101 between the specified endpoints, according to various criteria, e.g., shortest distance between the specified endpoints, a shortest time to traverse the specified endpoints; parameters 116 could indicate an expected rate of fuel consumption, e.g., miles per gallon, consumption of an electric battery, etc., for the vehicle 101 (lowest power consumption is implied)(shortest distance, shortest time , lowest power consumption are generation reference items)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shortest distance, shortest time, and lowest power consumption features of Lee with the described invention of Tehan in order to optimize the route in the aspects of distance, time or power.
Similar reasoning applies to claim 15. 
Regarding claim 9, which depends from claim 1, Tehan teaches:
calculating a flight direction with the flight direction index, and setting the flight direction within the flight range.
Tehan teaches that the flight direction index integrates a plurality of generation reference items but does not teach that the flight direction index has a minimum value. Lee remedies this and teaches the shortest distance, shortest time, and lowest power consumption for a flight route. It would have been obvious to incorporate the shortest distance, shortest time, and lowest power consumption features of Lee as the generation reference items with the described invention of Tehan in order to optimize the route focusing on a certain variable, for example, distance, time or power consumption.
Similar reasoning applies to claim 17. 
Claims 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tehan in view of US 10553122 B1 to Gilboa-Amir et al. (hereinafter, Gilboa-Amir).
Regarding claim 10, which depends from claim 1, Gilboa-Amir teaches:
acquiring environment information related to the unmanned aerial vehicle; detecting a change equal to or greater than a predetermined threshold value in the environment information; and when a change equal to or greater than the predetermined threshold value in the environment information is detected, recalculating the optimal flight route based on the flight direction index within a remaining flight range, wherein the environment information about the unmanned aerial vehicle is at least one of wind direction and wind speed around the unmanned aerial vehicle {Gilboa-Amir: col. 8, lines 52-54; i.e., travel related data may be about winds in the environment, as sensed by the various devices; col. 9, lines 32-42; i.e, the travel route may be selected based on various factors including directions of winds;  
Similar reasoning applies to claim 18. 
Claims 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tehan in view of US   A1 to Clark.
Regarding claim 11, which depends from claim 1, Tehan teaches:
dividing the flight range into multiple partial flight ranges according to the size of the flight range; based on a flight direction index within a partial flight range related to the flight direction of the unmanned aerial vehicle, calculating a partial optimal flight route within each partial flight range; and displaying, for each of the partial flight ranges, the partial optimal flight route within the partial flight range except dividing the flight range into multiple partial flight ranges according to the size of the flight range. Clark teaches that the flight path (range) comprises a series of linear path segments (partial flight range)(claim 13 of Clark). 
Dividing the flight range according to the size of the flight range is implied. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plural path segment feature of Clark with the described invention of Tehan in order to perform calculation for shorter-length path segment.  

.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tehan in view of Clark and in further view of Gilboa-Amir.
Regarding claim 12, which depends from claim 11, Tehan in view of Clark teaches partial flight range, and Gilboa-Amir teaches:
acquiring environment information related to the unmanned aerial vehicle; detecting a change equal to or greater than a predetermined threshold value in the environment information; and when a change equal to or greater than the predetermined threshold value in the environment information is detected while the unmanned aerial vehicle flies within any one of the partial flight ranges; recalculating, based on the environment information and the flight direction index within a partial flight range next to any one of the partial flight ranges according to the flight direction of the unmanned aerial vehicle, the optimal flight route within the next partial flight range.
It is implied that recalculating is performed within the next partial flight range to correct the flight route deviation that occurred, for example, due to the wind in the current partial flight range. 
It would have been obvious to incorporate the wind measuring and flight plan modifying feature of Gilboa-Amir with the described invention of Tehan in view of Clark in order to consider unexpected local environmental factors that affected the current partial flight range and to correct the deviation in the next partial flight range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-20140032034-A1, US-20130332064-A1, US-20180017967-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        




/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661